Citation Nr: 1425163	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-05 502	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal disorder, to include secondary to an appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Oakland, California.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for gastrointestinal disorder, to include secondary to an appendectomy scar, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not currently have a hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this appeal, in a May 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The May 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2008 letter meets the VCAA's timing of notice requirement.

Further, the Veteran was medically evaluated in conjunction with his claim in November 2007, June 2008, and January 2012.  The Board notes that the VA examiners reviewed the claim file, correctly recited the Veteran's pertinent medical history, and thoroughly examined the Veteran.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, reports of VA examination, and statements from the Veteran, his friends and family, and his representative.  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claims. The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claims being decided included obtaining a new VA opinion.  A new examination was performed in January 2012, and an addendum opinion was added to the claims file in February 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service.  Specifically, he alleges that his hearing loss is a result of the acoustic trauma he was exposed to as a red eye gunner while on active duty.  Service personnel records show that the Veteran's military occupational specialty (MOS) was armor crewman.  The Veteran has provided competent and credible testimony regarding his exposure to military noise during service.  As such, the Board finds that the record establishes in-service military noise exposure.

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  A July 1969 entrance examination reflects pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
15
10
0
0
0

Then, in a January 1972 examination for the purpose of separation from active duty, the Veteran underwent another audiological examination and his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

In October 2007, the Veteran underwent a private audiological exam for hearing loss.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
70
LEFT
30
35
45
50
60

Word recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The Board notes that the Veteran submitted another private audiological examination, dated October 2009, that is identical to the private audiological examination dated October 2007.  The findings mirrored those from the October 2007 examination.

Then, the Veteran was provided a VA examination to determine the severity and etiology of his hearing loss in November 2007, June 2008, and January 2012, after the previous Board remand.  His pure tone thresholds, in decibels, were as follows:

Nov. 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
5
5
35
LEFT
-5
0
5
10
20

June 2008


HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
15
35
LEFT
0
15
15
20
25

Jan. 2012


HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
35
LEFT
15
20
20
25
35

In the November 2007 examination, the Veteran's word recognition scores were 100 percent in both ears.  In June 2008 and January 2012, the Veteran's word recognition scores were 96 percent in the right ear and 100 percent in the left ear.

In December 2011, the Board remanded the Veteran's claim for an additional VA opinion to clarify whether the Veteran has current hearing loss for VA purposes and to reconcile the private audiogram with the VA audiological testing.  The examiner conducted an examination in January 2012 and the results revealed that the Veteran does not currently have hearing loss for VA purposes.  At that time, the examiner opined that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  

Then, in February 2012, the examiner provided an addendum opinion to reconcile the private audiogram that showed hearing loss with the VA examinations that showed no hearing loss.  The examiner noted that the VA examinations showed "little variability" and show a stable, high-frequency sensorineural hearing loss.  She recognized that the October 2007 private audiogram shows a more severe loss and indicated that the variability could have resulted from threshold technique by the audiologist, equipment calibration, sound booth being used, type of transducer being used, and instructions given to the patient.  The examiner went on to state that the Veteran had normal hearing at separation, with no significant threshold shifts, and that the first sign of hearing loss was not shown until 2007.  She explained that "[s]cientific data does not support noise-induced delayed onset of hearing loss."  The examiner conceded that streptomycin, which the Veteran had been prescribed, is a "known ototoxic agent" but indicated that the Veteran had normal hearing at all frequencies, bilaterally, upon separation from service.  Thus, she opined that it is less likely than not that the Veteran's hearing loss is service-related.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the VA audiological examinations and opinions constitute persuasive medical evidence as to the Veteran's hearing loss.  The Board recognizes that the Veteran has provided two audiograms that indicate that he has hearing loss for VA purposes, but the file also contains three additional VA examinations, all of which show the Veteran does not have hearing loss for VA purposes.  Additionally, the February 2012 VA addendum opinion offers a sound rationale as to why the Veteran's private audiogram showed hearing loss when each of the VA examinations dated November 2007, June 2008, and January 2012, did not.  There is nothing similar of record that reconciles the differences between the private audiogram and the VA examinations.  As such, the Board assigns more probative weight to the VA audiological examinations.  

Thus, the most probative medical evidence of record shows the Veteran does not currently have a hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385 (2013).  Accordingly, in the absence of competent and credible evidence of a current hearing loss disability for VA compensation purposes during the period of the claim, service connection for bilateral hearing loss must therefore be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
 
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




REMAND

Additional development is required prior to adjudicating the Veteran's claim for service connection for a gastrointestinal disorder, to include secondary to an appendectomy scar.

The Veteran alleges that he developed a gastrointestinal disorder while in service, to include as due to his appendectomy that he received in 1971.

Service treatment records show that he had gastrointestinal symptomatology, to include after his appendectomy.  He continued to be treated for gastrointestinal symptomatology immediately after service at the San Francisco VA Medical Center.  VA treatment records show a diagnosis of gastroesophageal reflux disease and irritable bowel syndrome.

In accordance with the December 2011 remand, a new VA examination was provided in January 2012.   At that time, irritable bowel syndrome and gastroesophageal reflux disease diagnosis were noted.  The examiner noted the Veteran's in-service appendectomy as well as the occasions on which the Veteran sought treatment for stomach pain.  The examiner was asked to provide an opinion as to the etiology of the Veteran's gastrointestinal disorders.  The examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there is no claims file evidence of gastroesophageal reflux disease or treatment while in service and indicated that the upper gastrointestinal series was normal at separation.  The examiner also opined that the Veteran's appendectomy scar is not related to his current gastroesophageal reflux disease or irritable bowel syndrome because no causal relationship exists, and because there is no medical evidence that shows an appendectomy scar can cause gastroesophageal reflux disease or irritable bowel syndrome.  Finally, the examiner also provided an opinion that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service, injury, event, or illness, because there is no medical evidence that an appendectomy scar can aggravate gastroesophageal reflux disease or irritable bowel syndrome.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Given the factual inaccuracies of the examiner's opinion (the Veteran's appendectomy scar did not pre-exist service) and the inadequate rationale, an addendum opinion is necessary in order to make an accurate assessment of the Veteran's entitlement to service connection for a gastrointestinal disorder.  Consideration shall be given to the Veteran's competent and credible assertions that he has experiences symptoms since service.
 
Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall request and obtain any VA medical records not already associated with the claims file, including files from December 2011 to present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the physician who examined the Veteran in January 2012 (Dr. A.R.), for an addendum opinion.  The claims folder is to be made available to the examiner to review.  

The examiner shall provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current gastrointestinal disorder, to include gastroesophageal reflux disease and irritable bowel syndrome, had its onset in service or is otherwise related to service, to include the in-service gastrointestinal symptoms.  

The examiner shall provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current gastrointestinal disorder, to include gastroesophageal reflux disease and irritable bowel syndrome, was caused or aggravated by the inservice appendectomy or the residual scar.  

The examiner shall include a discussion of the Veteran's lay assertions that he has experienced gastrointestinal disorder symptoms since service.  The opinions should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.

3.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for a gastrointestinal disorder.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


